
	

113 S891 IS: American Jobs in American Forests Act of 2013
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 891
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase the employment of Americans by requiring
		  State workforce agencies to certify that employers are actively recruiting
		  Americans and that Americans are not qualified or available to fill the
		  positions that the employer wants to fill with H–2B
		  nonimmigrants.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Jobs in American Forests
			 Act of 2013.
		2.DefinitionsIn this Act:
			(1)ForestryThe
			 term forestry means—
				(A)propagating,
			 protecting, and managing forest tracts;
				(B)felling trees and
			 cutting them into logs;
				(C)using hand tools
			 or operating heavy powered equipment to perform activities such as preparing
			 sites for planting, tending crop trees, reducing competing vegetation, moving
			 logs, piling brush, and yarding and trucking logs from the forest;
				(D)planting
			 seedlings and trees; and
				(E)preventing,
			 controlling and extinguishing fires.
				(2)H–2B
			 nonimmigrantThe term H–2B nonimmigrant means a
			 nonimmigrant described in section 101(a)(15)(H)(ii)(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)).
			(3)Prospective
			 H–2B employerThe term prospective H–2B employer
			 means a United States business that is considering employing 1 or more
			 nonimmigrants described in section 101(a)(15)(H)(ii)(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)).
			(4)State workforce
			 agencyExcept as used in section 3, the term State
			 workforce agency means the workforce agency of the State in which the
			 prospective H–2B employer intends to employ H–2B nonimmigrants.
			3.Department of
			 Labor
			(a)RecruitmentAs a component of the labor certification
			 process required before H–2B nonimmigrants are offered forestry employment in
			 the United States, the Secretary of Labor shall require all prospective H–2B
			 employers, before they submit a petition to hire H–2B nonimmigrants to work in
			 forestry, to conduct a robust effort to recruit United States workers,
			 including—
				(1)advertising at
			 employment or job-placement events, such as job fairs;
				(2)advertising with
			 State or local workforce agencies, nonprofit organizations, or other
			 appropriate entities, and working with such entities to identify potential
			 employees;
				(3)advertising in
			 appropriate media, including local radio stations and commonly used, reputable
			 Internet job-search sites; and
				(4)such other
			 recruitment strategies as the State workforce agency considers appropriate for
			 the sector or positions for which H–2B nonimmigrants would be
			 considered.
				(b)Separate
			 petitionsA prospective H–2B employer shall submit a separate
			 petition for each State in which the employer plans to employ H–2B
			 nonimmigrants in forestry for a period of 7 days or longer.
			4.State workforce
			 agenciesThe Secretary of
			 Labor may not grant a temporary labor certification to a prospective H–2B
			 employer seeking to employ H–2B nonimmigrants in forestry until after the
			 Director of the State workforce agency—
			(1)has formally
			 consulted with the workforce agency director of each contiguous State listed on
			 the prospective H–2B employer’s application and determined that—
				(A)the employer has
			 complied with all recruitment requirements set forth in section 3 and there is
			 a legitimate demand for the employment of H–2B nonimmigrants in each of those
			 States; or
				(B)the employer has
			 amended the application by removing or making appropriate modifications with
			 respect to the States in which the criteria set forth in subparagraph (A) have
			 not been met;
				(2)certifies that
			 the prospective H–2B employer has complied with all recruitment requirements
			 set forth in section 3 or any other applicable provision of law; and
			(3)makes a formal
			 determination that nationals of the United States are not qualified or
			 available to fill the employment opportunities offered by the prospective H–2B
			 employer.
			
